107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose de Jesus MARTINEZ-CANO, Defendant-Appellant.
No. 96-16466.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Jose de Jesus Martinez-Cano appeals the district court's denial of his 28 U.S.C. § 2255 motion.  We affirm.


3
Martinez-Cano contends that the district court erred in enhancing his sentence for possession of a firearm under U.S.S.G. § 2D1.1(b)(1) in light of the Supreme Court's decision in Bailey v. United States, 116 S.Ct. 501 (1995).  Martinez-Cano's reliance on Bailey is misplaced.  Bailey addresses the meaning of the term "use" under 18 U.S.C. § 924(c)(1).  It does not limit the applicability of U.S.S.G. § 2D1.1(b)(1) for possession of a firearm.  See id. at 509;  United States v. Lopez, Nos. 92-50137 and 92-50145, slip op. 15337, 15346 (9th Cir.  Dec. 10, 1996).  Accordingly, we affirm the district court's denial of Martinez-Cano's motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3